Exhibit 10.03
TERM NOTE
Atlanta, Georgia
$7,000,000
September 23, 2008
     FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower”
and collectively, the “Borrowers”), HEREBY PROMISES TO PAY to the order of
CHATHAM INVESTMENT FUND III, LLC and CHATHAM INVESTMENT FUND III QP, LLC
(collectively, “Lender”) at the offices of CHATHAM CREDIT MANAGEMENT III, LLC, a
Georgia limited liability company, as agent for Lenders (“Agent”), at its
address set forth in Section 9.3 of the Credit Agreement, or at such other place
as Agent may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the amount of SEVEN
MILLION DOLLARS ($7,000,000). All capitalized terms used but not otherwise
defined herein have the meanings given to them in the “Credit Agreement” (as
hereinafter defined) or in Annex A thereto.
     This Term Note is one of the Term Notes issued pursuant to that certain
Credit Agreement dated as of September ___, 2008 by and among Borrowers, the
other Persons named therein as Credit Parties, Agent, Lenders and the other
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), and is entitled to
the benefit and security of the Credit Agreement, the Security Agreement and all
of the other Loan Documents referred to therein. Reference is hereby made to the
Credit Agreement for a statement of all of the terms and conditions under which
the Loans evidenced hereby are made and are to be repaid. The principal balance
of the Term Loan, the rates of interest applicable thereto and the date and
amount of each payment made on account of the principal thereof, shall be
recorded by Agent on its books; provided that the failure of Agent to make any
such recordation shall not affect the obligations of Borrowers to make a payment
when due of any amount owing under the Credit Agreement or this Term Note.
     The principal amount of the indebtedness evidenced hereby shall be payable
in the amounts and on the dates specified in the Credit Agreement. Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement. The terms of the Credit Agreement are hereby
incorporated herein by reference. Each Borrower shall be jointly and severally
liable for payments of the indebtedness evidenced hereby.
     If any payment on this Term Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
     Upon and after the occurrence of any Event of Default, this Term Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to

 



--------------------------------------------------------------------------------



 



accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable.
     Time is of the essence of this Term Note.
     Except as provided in the Credit Agreement, this Term Note may not be
assigned by Lender to any Person.

2



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

            Borrowers:


BROOKSIDE TECHNOLOGY PARTNERS, INC.
      By:         Name:   Michael Nole    Title:   CEO      U.S. VOICE & DATA,
LLC
      By:         Name:   Michael Fischer      Title:   CEO        STANDARD TEL
ACQUISITIONS, LLC
      By:         Name:   Michael Nole      Title:   Managing Member       
TRANS-WEST NETWORK SOLUTIONS, INC.

d/b/a STANDARD TEL
      By:         Name:   Michael Nole      Title:   CEO        STANDARD TEL
NETWORKS, LLC
      By:         Name:   Michael Nole      Title:   Managing Member     

3